Citation Nr: 0718561	
Decision Date: 06/21/07    Archive Date: 07/03/07	

DOCKET NO.  04-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from November 1970 to November 
1973.  He served in Vietnam from July 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
service connection for PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

Copies of VA medical records pertaining to treatment and 
evaluation of the veteran on various occasions in the past 
several years were received at the Board in May 2006.  These 
records reveal a principal psychiatric diagnosis of PTSD.  
The records have not been reviewed by the RO.  There is no 
indication in the record of a waiver signed by the veteran or 
his representative of RO consideration of the additional 
medical records.  See 38 C.F.R. § 20.1304 (2006).

The available personnel and medical records reveal that the 
veteran served in Vietnam from July 1971 to March 1972.  His 
principal military occupational specialty was in the field of 
aircraft maintenance.  The available personnel records show 
that he was assigned to the Headquarters and Headquarters 
Company of the 10th Aviation Battalion at Fort Lewis, 
Washington to the end of his enlistment.  However, the 
records do not indicate the unit to which he was assigned 
while stationed in Vietnam.  

Further review of the record reveals that he veteran himself 
has not provided as complete a description of his alleged 
stressful experiences in Vietnam as possible.  The duty to 
assist the veteran in the development of a claim is not a 
one-way street.  The Board believes that another request to 
the veteran for more specific stressor information would be 
helpful.  

Further review of the record reveals the veteran has never 
been accorded a special psychiatric examination by VA.  In 
his May 2007 informal hearing presentation, the veteran's 
accredited representative asked that such an examination be 
accomplished.  The Board is aware that VA's statutory duty to 
assist a veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of a 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The veteran should be asked to submit 
a more specific and detailed statement 
describing the alleged inservice 
stressful experiences that he believes 
resulted in his having PTSD, to include 
dates, locations, and the names and any 
other identifying information concerning 
any individuals killed or injured.  The 
veteran should be asked to identify the 
dates of any of these stressful events 
within a two-month time frame.  He is 
hereby notified that any failure to 
provide more detailed information could 
prevent the verification of the stressful 
incidents and result in an adverse 
determination.  The veteran should also 
be asked to submit any military records 
in his possession.

2.  VA should attempt to obtain as much 
of the veteran's military personnel 
folder as possible.  Particular emphasis 
should be placed on the several months 
the veteran served in Vietnam, those 
being between July 1971 and early March 
1972.  The veteran himself should be 
asked to submit any military personnel 
records in his possession pertaining to 
his service in Vietnam.

3.  Thereafter, VA should contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802,  to locate any 
available information that might 
corroborate the veteran's alleged 
inservice stressors.  If the veteran 
himself fails to identify a two-month 
time frame, the JSRRC should be asked to 
provide records pertaining to activities 
of the veteran's unit for the months of 
December 1971 and January 1972.  If no 
additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file, and the 
veteran should be so informed in writing.  

4.  Thereafter, VA should arrange for a 
psychiatric examination of the veteran to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified inservice stressor or stressors.  
The psychiatrist must review the entire 
claims file and indicate in the report of 
examination that he or she has done so.  
The examination should be conducted with 
consideration of the criteria for PTSD.  
All necessary special studies or tests, 
including psychological testing, should 
be accomplished.  If a diagnosis of PTSD 
is appropriate, the examiner should 
specify the stressor or stressors that 
caused the disorder and the evidence 
relied upon to establish the existence of 
a stressor or stressors.  The report of 
the examination should include the 
complete rationale for any opinion 
expressed.  Whatever  psychiatric 
disorder is identified, the examiner 
should provide an opinion as to its 
etiology.

6.  VA should then review the entire 
claims file and take any additional 
actions deemed necessary to comply with 
the provisions of the VCAA.  When VA is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished to the extent possible, the 
claim should be readjudicated on the 
basis of all relevant evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case.  The 
records should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

